Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/17/2022 has been entered. 
Claim(s) 3-8, 11-16, 18-19 are cancelled. 
Pending claims 1, 2, 9, 10, 17, and 20 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 1, and “control element…for releasing the propellant and activating the alarm” in claim 17. Both these limitation uses the generic placeholder ‘element’ that is coupled with functional language ‘control’ and ‘for releasing…and activating…’, without reciting sufficient structure to perform the recited function. Paragraph 35 of the specification indicates “The control element 132 may be a central processing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20040226726) in view of Whitney (US 20080017393) and, further in view of Baldino (US 20180099170) and Meis (US 20170088272).
	Re claim 1, Holland discloses an automatic fire suppression system (fig. 2) comprising: 
an extinguishing agent reservoir (104) for retaining at least one extinguishing agent (fig. 2) having a closable opening (outlet 330 that is closed by rupture disk 322, which can be open to release the extinguishing agent when system is activated) for releasing the at least one extinguishing agent (par. 39 also indicates the outlet 330 can be closed with a valve in place of the rupture disk); 
a distribution component (106, 112, 108) comprising a plurality of orifices (two orifice openings of 106 connected to 112, 108; see figure), wherein each of the plurality of orifices comprises an individual nozzle (112, 108) for dispensing the at least one extinguishing agent; and 


    PNG
    media_image1.png
    531
    679
    media_image1.png
    Greyscale

a detection component (414, 422; see fig. 2) for detecting heat or smoke, comprising a heat sensor (414) and smoke detector (422; par. 55: “a smoke sensor 422 can be used to confirm the existence of an actual fire”) configured to trigger the release of the at least one extinguishing agent upon detecting smoke (par. 60: “As is readily apparent from this disclosure, one or more instruments can detect conditions that either alone or in combination with other instruments' detection of other conditions can signify acceleration, deceleration, speed, time, temperature, fuel, fuel level, fire, smoke, light transmittance and optical signature that warrants the activation of a fire suppression system”);
wherein the detection component (414, 422; see fig. 2) further comprises a control element (processor 402; par. 47, 48) electrically connectable (capable of) to a battery and a residential electrical power source (par. 17: “The system is able to detect a fire and automatically activate under the right circumstances … The system can be integrated into the vehicle's battery or other stored energy device if power is necessary to activate the fire suppression system”). 
a) Holland does not teach the reservoir comprising a bladder.   
	However, Whitney discloses a fire suppression system (fig. 2), in the same field of endeavor, having a container 202 comprising an internal bladder (par. 34) containing fire suppression material. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to substitute the reservoir in Holland with the container 202 and bladder reservoir construction in Whitney. The substitution of one known element (extinguishing agent reservoir 104) as taught by Holland with another (extinguishing container with bladder) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of reservoir construction would have yielded predictable results, namely, providing proper containment for extinguishing agent until discharge is needed. Doing so would reduce the chance of incidental leakage in between connectors during installation and transport. 
b) Additionally, while Holland discloses the suppression system is installed in the vehicle as shown in fig. 1 (par. 34), implying a mounting component is needed, Holland does not specifically describe the mounting component for magnetically or adhesively attaching the automatic fire suppression system to a surface.
Whitney further teaches a mounting component for magnetically (par. 55, magnetic plate) or adhesively (par. 25, 55) attaching the automatic fire suppression system to a surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to utilize magnet or adhesive for mounting the system to a surface of the vehicle. The substitution of one known element (generic mounting/installation) as taught by Holland with another (adhesive or magnet) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the mounting component would have yielded predictable results, namely, securing the suppression system to a desired surface for fire protection of a space. 
c) Holland does not explicitly teach the heat sensor is a heat sensor configured to release extinguishing agent at 140F. 
Baldino discloses a system for delivering fire suppressant (figs. 1-2, abstract) that utilize a heat sensor 60/61 to trigger release of the suppressant/extinguishing agent, via the controller 40, at predetermined temperature threshold. Paragraph 21 indicates that the sensor can be a fixed temperature sensor, and the temperature threshold to trigger the release can be between 135 and 250 degrees Fahrenheit. A person of ordinary skill in the art would have had the technological capabilities to assess the potential fire scenario associated with the protected space and utilize the appropriate heat sensor temperature threshold, including 140F, to trigger suppressant release. No inventive effort would have been required.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Baldino to utilize a heat sensor configured to trigger release of the extinguishing agent at a temperature of 140F. The substitution of one known element (generic heat sensor) as taught by Holland with another (heat sensor that triggers at temperature of 140F) as taught by Baldino would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the heat sensor would have yielded predictable results, namely, detecting presence of fire to trigger fire extinguishing release (Baldino paragraph 21-22). 

d) Holland does not explicitly teach the smoke detector is a combination of ionizing and photoelectric type. 
However, Meis teaches a fire protection system, in the same field of endeavor, that utilize a detector 237 (fig. 2) that is a combination of photoelectric and ionizing smoke detector (par. 21: “The detector 237 may be a photoelectric detector for detecting fire and/or smoke, an ionization detector for detecting fire and/or smoke, or a combination of the two in a common detector housing”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Meis to substitute the generic smoke detector in Holland with the combined ionizing photoelectric smoke detector. The substitution of one known element (generic smoke detector) as taught by Holland with another (combined ionizing photoelectric smoke detector) as taught by Meis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of smoke detector in a fire suppression system would have yielded predictable results, namely, detecting smoke that comes from smoldering/fire hazard, for prompt detection and suppression of fire. 
In addition, the combined ionizing photoelectric smoke detector has also been taught by Meis to have the benefit of faster detection time compared to conventional approaches (par. 22), which essential in life saving system.

Re claim 2, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the automatic fire suppression system (fig. 2) is mountable (capable of) to an underside of a hood of a vehicle (see fig. 1, Holland).  

Re claim 9, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the at least one extinguishing agent (par. 35) is a compressed gas (once propellant in Holland is activated, it’s a compressed gas).  

Re claim 10, Holland, as modified, discloses the automatic fire suppression system of claim 1, wherein the at least one extinguishing agent is effective to suppress Class B and Class C fires (Holland, par. 18, for fuel and electrical components in the vehicle).  

Re claim 17, Holland an automatic vehicle engine compartment fire suppression system (fig. 2) comprising: 
an extinguishing agent reservoir (104) having a closable opening (outlet 330 that is closed by rupture disk 322, which can be open to release the extinguishing agent when system is activated) for retaining at least one extinguishing agent (par. 39); 
a propellant (par. 46) operatively connected to the extinguishing agent reservoir; 
a distribution component (106, 112, 108) comprising a plurality of orifices (two orifice openings of 106 connected to 112), wherein each of the plurality of orifices comprises an individual nozzle (112, 108 connected each of the two openings of 106; see fig. 2) for dispensing the at least one extinguishing agent comprising a plurality of orifices (108); and 
a detection component (414, 422) comprising heat sensor (414) and a smoke detector (422) for triggering the release of the at least one extinguishing agent upon detecting smoke (par. 54, par. 60: “As is readily apparent from this disclosure, one or more instruments can detect conditions that either alone or in combination with other instruments' detection of other conditions can signify acceleration, deceleration, speed, time, temperature, fuel, fuel level, fire, smoke, light transmittance and optical signature that warrants the activation of a fire suppression system”);
a mounting component (means for installing inside the vehicle, see fig. 1) for attaching the automatic vehicle engine compartment fire suppression system to an underside of a hood of a vehicle (the system shown in fig. 2 can be attached under the hood); and 
wherein the least one extinguishing agent is effective to suppress Class A (film forming surfactant can be effective for rubber and plastic tubing fire in vehicle), Class B (fuel, par. 18) and Class C (electrical inside vehicle, par. 3) fires; and 
wherein the detection component (414, 422) further comprises a control element (processor 402; par. 47, 48) in electrical communication with a power source (par. 17: “The system is able to detect a fire and automatically activate under the right circumstances … The system can be integrated into the vehicle's battery or other stored energy device if power is necessary to activate the fire suppression system”) for releasing the propellant and activating the alarm (alarm as modified in view of Baldino, see below). 
	a) Holland does not teach the heat sensor 414 is a rate-of-rise heat sensor for triggering the release of the at least one extinguishing agent upon an extreme rise in temperature, a fixed temperature heat sensor for triggering the release of the at least one extinguishing agent at 225 degrees Fahrenheit, and that the system has an alarm for alerting the vehicle's occupants.
Baldino discloses a system for delivering fire suppressant (figs. 1-2, abstract) that utilize a heat sensor assembly 60, 61 (par. 22: “the sensors 60 and 61 can each be of the same or different types”) to trigger release of the suppressant/extinguishing agent. via the controller 40. Paragraph 21 indicates that “the sensor 60 notifies the controller 40 when the rate of increase of temperature surpasses a predetermined threshold”, i.e. a rate of rise heat sensor. Paragraph 21 further indicates that the sensor can be a fixed temperature sensor, and the temperature threshold to trigger the release can be between 135 and 250 degrees Fahrenheit. A person of ordinary skill in the art would have had the technological capabilities to assess the potential fire scenario associated with the protected space and utilize the appropriate heat sensor temperature threshold, including 225F, to trigger suppressant release. No inventive effort would have been required.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Baldino to utilize a heat sensor configured to trigger release of the extinguishing agent at a temperature of 225F. The substitution of one known element (generic heat sensor) as taught by Holland with another (combination of rate-of-rise heat sensor and fixed temperature heat sensor that triggers at temperature of 225F) as taught by Baldino would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the heat sensor would have yielded predictable results, namely, detecting presence of fire to trigger fire extinguishing release (Baldino paragraph 21-22). 
Baldino also discloses the system utilizing an alarm 57 for alerting occupants that a fire is detected (par. 23, 38: “siren, and/or LED light”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Baldino to provide an alarm for alerting the vehicle's occupants. Doing so would allow occupants to take appropriate action, i.e. verify the fire occurrence and/or immediately evacuate the space for safety.

	b) Holland does not explicitly teach the mounting component is a magnetically mounting type. 
Whitney further teaches a mounting component for magnetically (par. 55, magnetic plate) attaching the automatic fire suppression system to a surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Whitney to utilize magnet or adhesive for mounting the system to a surface of the vehicle. The substitution of one known element (generic mounting/installation) as taught by Holland with another (magnetic mounting) as taught by Whitney would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the mounting component would have yielded predictable results, namely, securing the suppression system to a desired surface for fire protection of the designated space. 
c) Holland does not explicitly teach the smoke detector is a combination of ionizing and photoelectric type. 
However, Meis teaches a fire protection system, in the same field of endeavor, that utilize a detector 237 (fig. 2) that is a combination of photoelectric and ionizing smoke detector (par. 21: “The detector 237 may be a photoelectric detector for detecting fire and/or smoke, an ionization detector for detecting fire and/or smoke, or a combination of the two in a common detector housing”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to incorporate the teachings of Meis to substitute the generic smoke detector in Holland with the combined ionizing photoelectric smoke detector. The substitution of one known element (generic smoke detector) as taught by Holland with another (combined ionizing photoelectric smoke detector) as taught by Meis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of smoke detector in a fire suppression system would have yielded predictable results, namely, detecting smoke that comes from smoldering/fire hazard, for prompt detection and suppression of fire. 
In addition, the combined ionizing photoelectric smoke detector has also been taught by Meis to have the benefit of faster detection time compared to conventional approaches (par. 22), which essential in life saving system.

Re claim 20, Holland, as modified, discloses the automatic fire suppression system of claim 17, wherein the extinguishing agent reservoir comprises a rupture disc (322, Holland).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, 17, 20 have been considered but are moot in view of the new ground of rejection (new combination with Baldino reference US 20180099170).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752